Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 1 of 7 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CYNTHIA O’NEAL,                                      )
                                                     )
               Plaintiff.                            )
       v.                                            ) CAUSE NO: 1:19-cv-4458
                                                     )
TRILOGY MANAGEMENT SERVICES, LLC,                    )
                                                     )
               Defendant.                            )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. Nature of the Case.

       The Plaintiff, Cynthia O’Neal (“O’Neal” and/or “Plaintiff”), brings this action against her

former employer, Trilogy Management Services, LLC, (“Defendant”), pursuant to the Americans

with Disabilities Amendments Act (“ADA’), as amended, 42 U.S.C. . § 12101 et seq. O’Neal

also asserts a claim for retaliatory discharge (Frampton) under Indiana common law.

                                           II. Parties.

       1.      O’Neal, at all times relevant to this action, resided within the geographical

boundaries of the Southern District of Indiana, Indianapolis Division.

       2.      Defendant is a foreign limited liability company which maintains offices and

conducts business within the Southern District of Indiana, Indianapolis Division.


                                  III. Jurisdiction and Venue.

       3.      Defendant is an “employer” within the meaning of 42 U.S.C. § 12111(5)(A).

       4.      O’Neal was an “employee” within the meaning of 42 U.S.C. § 12111(4).

       5.      O’Neal satisfied her obligation to exhaust her administrative remedies, having

timely filed charge (Charge No. 470-2019-00441) with the United States Equal Employment
Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 2 of 7 PageID #: 2




Opportunity Commission (hereinafter “EEOC”) and receiving her Notice of Suit Rights brings

this original action within ninety (90) days of her receipt thereof.

       6.      Jurisdiction is conferred on this Court by 28 U.S.C. §1331; 28 U.S.C. §1343, and

42 U.S.C. § 12117(a). Supplemental jurisdiction over the state-law claim is conferred on the Court

by 28 U.S.C. § 1367(a).

       7.      O’Neal has a “disability” under 42 U.S.C. § 12102(1)(A)(B)(C).

       8.      At all times relevant to this action, O’Neal was a “qualified individual” as that

term is defined by 42 U.S.C. § 12111(8).

       9.      Venue is proper in this Court pursuant to 28 U.S.C. §1391, as all events,

transactions, and occurrences concerning this matter have arisen in the geographical environs of

the Southern District of Indiana.

                                     IV. Factual Allegations

       10.     Defendant hired O’Neal on September 25, 2018 at its Wellbrooke of Kokomo

Health Campus as a Certified Resident Care Associate.

       11.     Throughout her employment, O’Neal continuously met the legitimate and

reasonable expectations associated with her position. Defendant did not issue any disciplinary

actions against O’Neal until after her workplace injury.

       12.     On October 7, 2018, O’Neal suffered a workplace injury, which required the

filing of a Worker’s Compensation Claim.

       13.     Shortly after her injury, O’Neal reported the injury to Kathy Bogue, LPN. Bogue

informed O’Neal that her injury was “probably a pulled muscle.” Thereafter, Bogue reported

O’Neal’s workplace injury to April Stolz, Director of Health Services.

       14.     Despite her workplace injury, Stolz texted O’Neal that she would receive points



                                                  2
Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 3 of 7 PageID #: 3




under Defendant’s attendance policy unless she found her “own replacement and it is approved

by leadership.”

       14.     O’Neal also reported her injury to Katrina Pridemore, who is in charge of

scheduling and staffing. O’Neal informed Pridemore that she would not be coming into work the

following day due to the workplace injury. Pridemore’s response was to warn O’Neal not to

miss work because she was in her “introductory period.”

       15.     Despite trying to work through her injury (as Defendant did not offer relief), she

was forced to leave work early to go to the emergency room. After leaving the emergency

room, O’Neal spoke with Stolz, who informed her that she would continue to accumulate

attendance points.

       16.     The following day, Stolz messaged O’Neal that “[i]f you injured yourself at work

you should notify management by phone. We can fill out workers comp paperwork and do a

drug screen.” Approximately an hour later, O’Neal responded, messaging Stolz that she “called

the facility and [has] no issue with a drug test…. You are welcome to call me as I call me as I

called and was told you weren’t available.” Having received no response, a few hours later,

O’Neal messaged Stolz again, asking if she needed to come in that day to take a drug test. Stolz

did not respond.

       17.     Having received no response from Stolz, O’Neal messaged Amorette Renwand,

the facility’s Executive Director, the following:

       Mrs. Renwand I am trying to figure out if I am being terminated. After the last
       conversation with April and me telling her what the dr. Said yesterday and paper
       work she said I will be receiving points for today and tomorrow even with a dr.
       Note. I have an appointment with my Dr. at 1150 am and I have been keeping
       everyone In the loop as to his situation and I was told I needed to have them file a
       work report and take a drug test to comply. I was told by April that if I didn’t
       contact her she would take me not coming in as a resignation. I called and
       messaged hours ago asking to do the report and drug test she read it and never


                                                    3
Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 4 of 7 PageID #: 4




       responded.

Like Stolz, Renwand did not respond.

       18.     Having heard nothing from Stolz and Renwand, on October 9, 2018, O’Neal

messaged Randall Bufford, then-President and CEO, asking who she should speak with about the

way she had been treated over the last two days. Bufford responded the next day that someone

would be in touch.

       19.     On October 11, 2018, Kimberly Meyer, Director of Employee Relations,

contacted O’Neal and emailed her worker’s compensation paperwork.

       20.     Stolz testified, under oath, at O’Neal’s unemployment appeal hearing, that she

notified O’Neal of her termination, via voice mail, on October 16, 2018.

       21.     During the unemployment appeal hearing, the Administrative Law Judge asked,

“What happened after October 8 that actually lead to the discharge?” Stolz responded, under

oath, that “she was scheduled to report back to work and did not actually report back to work. . .”

       22.     In its position statement to the EEOC, Defendant claimed that it did not terminate

O’Neal, but that she instead abandoned her job. Indeed, Defendant affirmatively represented to

the EEOC that it learned of O’Neal’s alleged job abandonment when it received a notification

that O’Neal had filed for unemployment.

       23.     Defendant was terminated O’Neal in violation of the ADA because of her

disability or because it regarded her as having a disability. O’Neal was terminated due to and/or

in retaliation for the exercise of her rights under Indiana Worker’s Compensation Act in violation

of Indiana Common Law.

       24.     Defendant’s actions have been intentional, willful, and taken in reckless disregard

for O’Neal’s rights.



                                                 4
Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 5 of 7 PageID #: 5




        25.       O’Neal has been and continues to be economically, physically, and emotionally

harmed because of Defendant’s discriminatory and retaliatory actions.

                                     V. Legal Causes of Action

                               COUNT I -- ADA DISCRIMINATION

        26.       O’Neal hereby incorporates paragraphs 1through 25 of her Complaint herein.

        27.       O’Neal has a physical impairment that substantially limits one or more of her

major life activities, including but not limited to standing, walking, lifting and/or working.

O’Neal suffers and/or suffered from multiple physical impairments related to her back. At the

time of termination such impairment was severe and directly related to her workplace injury.

        28.       Alternatively, Defendant unreasonably regarded O’Neal as having a disability

that interfered with her ability to perform her job.

        29.       Defendant terminated O’Neal based on her disability, record of disability, and/or

its unlawful perception (regarded as) of her being disabled.

        30.       Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard of O’Neal’s rights as protected by the ADA, as amended.

                   COUNT II -- RETALIATORY DISCHARGE: FRAMPTON

        31.       O’Neal hereby incorporates paragraphs 1 through 30 of her Complaint herein.

        32.       O’Neal suffered a worker’s compensation injury.

        33.       O’Neal notified Defendant of her work-related injury and requested Worker’s

Compensation paperwork.

        34.       O’Neal filed a Worker’s Compensation claim.

        35.       Defendant terminated O’Neal for missing work directly related to her work-

related injury.

        36.       Defendant terminated O’Neal in retaliation for the exercise of her rights under the

                                                   5
Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 6 of 7 PageID #: 6




Indiana Worker’s Compensation Act.

       37.    Defendant acted maliciously or with reckless disregard to O’Neal’s rights as

protected by Indiana common law.

                                  VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Cynthia O’Neal, by counsel, requests that this Court find for

her and order that Defendant:

       1.        Reinstate O’Neal to the position, salary, and seniority level she would have

                 enjoyed but for Defendant’s unlawful employment action(s), or award her front

                 pay and benefits in lieu of reinstatement.

       2.        Pay to Plaintiff all of her lost wages and benefits;

       3.        Pay to Plaintiff compensatory damages;

       4.        Pay to Plaintiff punitive damages;

       5.        Pay to Plaintiff pre- and post- judgment interest;

       6.        Pay Plaintiff’s costs and attorney fees incurred in litigating this; and,

       7.        Pay to Plaintiff any and all other damages and/or relief deemed appropriate and

                 just by this Court.



                                                      Respectfully submitted,


                                                       s/ Craig M. Williams
                                                      Craig M. Williams
                                                      FOX WILLIAMS & SINK, LLC
                                                      6177 North College Ave.
                                                      Indianapolis, Indiana 46220
                                                      cwilliams@fwslegal.com
                                                      Telephone: 317-254-8500




                                                 6
Case 1:19-cv-04458-RLY-MJD Document 1 Filed 11/06/19 Page 7 of 7 PageID #: 7




                                DEMAND FOR JURY TRIAL

       The Plaintiff, Cynthia O’Neal, by counsel, respectfully requests a jury trial as to all

Issues deemed triable.


                                                      s/ Craig M. Williams
                                                      Craig M. Williams




                                                 7
